DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-55 have been canceled. Claims 56-67 have been added and are pending. 
Applicant's arguments filed 12-30-20 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 101
Claims 56-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 56-67 are directed to a cultured or expanded cell population comprising 10% mesenchymal precursor cells (MPCs) that are STRO1bright and ALP- and are positive for Ki67, CD44, CD49c/CD29, VLA-3 or α3β1 and cells that are STRO1dim.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Claim 56 is drawn to a composition comprising: 
a) a cultured cell population wherein at least 10% of the total cell population are STRO-1bright, ALP- [pg 13, lines 28-29, teaches the cell population contains 10% multipotential expanded mesenchymal precursor cell progeny (MEMPs) that are STRO1bright and ALP-; this infers the cells are mesenchymal precursors of some kind] multipotent mesenchymal cells isolated from bone marrow mononuclear cells, 
b) STRO-1dim cells, and
3 (1, 25D); 
wherein: 
i) the STRO-1bright multipotent mesenchymal cells comprise a plurality of cells expressing VCAM1, 
ii) the STRO-1dim cells are committed to a lineage of tissue or cell type selected from the group consisting of neural tissue, fat, cartilage, skeletal muscle, cardiac muscle, epithelial tissue, tendon, ligament, odontoblast, pericyte, smooth muscle, glial tissue, vascular tissue, endothelial tissue, haematopoietic tissue, hepatic tissue and renal tissue, 
iii) the STRO-1bright cells are more primitive than the STRO-1dim cells, and 
iv) the STRO-1bright cells emit at least a four-fold greater fluorescent signal than STRO-1dim cells as determined by FACS analysis.
Regarding the first product in the composition, i.e. a cell population that has at least 10%. STRO-1bright, ALP- multipotent mesenchymal cells, some of which express VCAM1, that are more primitive than STRO-1dim cells and emit 4X increased fluorescence than STRO-1dim cells: 2A: The specification teaches 10%, 20%... of the total cell population are multipotential expanded mesenchymal precursor cell progeny (MEMPs) that are STRO-1bright, ALP- (pg 13, lines 27-33). MPCs are obtained from bone marrow mononuclear cells based on STRO-1bright/VCAM1 phenotype (Example 1, pg 50, line 33-36). Table 6 (pg 62) compares marker expression between freshly isolated MPCs and MEMPs. Table 6 shows alkaline phosphatase (ALP) was "+" in freshly isolate MPCs but in MEMP. MEMPs expressed Ki67 and CD44. The final row of Table 6 teaches MEMPs expressed CD49c/CD29, VLA3, α3β1 – it cannot be discerned th row says CD49a was not expressed. Clarification is required. Overall, the MEMPs are naturally occurring cells because they naturally flow from known precursors during differentiation. This is expressly acknowledged by applicants who taught MEMPs are simply a subpopulation of MPCs that naturally flow from the MPCs (pg 2, lines 26-28). 2B: STRO-1bright MPCs “exhibit a more immature and perivascular-like phenotype in comparison to STRO1dim TSCC”. While such a discovery may be a “surprising finding” (pg 2, line 25), the STRO-1bright MPCs are still natural products. A change in the amount of a proteins’ expression occurs naturally and does not alter the function of the cell in any meaningful way; applicants have not provided any evidence that the MPCs and MEMPs with different expression patterns have different “potency” or function. Applicants expressly acknowledge that the MEMPs simply “retain multipotentiality” (pg 2, line 26). Just because a cell type is obtained with a decrease in AP expression after culture is able to maintain multipotency does not mean it is something other than a natural product or "significantly more”. Applicants have merely found a subpopulation of cells with a known multipotency. The shifted balance of the percentage is found in naturally occurring cells. Therefore, the STRO-1bright ALP- MPCs are not patent eligible subject matter because they are a natural product, and are not "significantly more” or “markedly different” than a natural product.
Regarding the 2nd product in the composition, i.e. STRO1dim TSCC committed to neural, fat, cartilage,… …hepatic or renal tissue lineages: 2A: these cells naturally flow from freshly isolated bone marrow MPCs upon expansion in vitro (pg 51, lines 6-8). STRO1dim TSCC “exhibit a phenotype characteristic of more committed precursor cell 2B: The specification does not teach the cells have any change that makes them “markedly different.” Therefore, the STRO1dim TSCC cells are not patent eligible subject matter because they are a natural product, and are not "significantly more” or “markedly different” than a natural product
Regarding the 3rd product, i.e. 1,25D: This is a naturally occurring vitamin found in tissue. 
Regarding a composition comprising the two naturally occurring cells (in vivo or in vitro): 2A: the cells naturally exist together and are a natural product together. 2B: the cells individually or together have not gone through any transformation by the hand of man that alters them structurally or functionally in a way that is "significantly more” or “markedly different” than a natural products alone or combined. If the cells ARE isolated and put into media (although not claimed), their behavior is no different than they were prior to their extraction and are thereby considered to be the same, and thusly, natural products. Specifically, merely combining such cells (both naturally occurring products) or ensuring the percentage of MPCs is greater than 10% does not alter the structure of the composition in a manner that makes the composition "significantly more” or “markedly different” than a natural products alone or combined. The natural products alone or combined do not have a structure or function that makes the composition "significantly more” or “markedly different” than a natural product. 
It is noted that STRO1bright and STRO1dim had the same type of multipotency but to different degrees (pg 52, lines 10-12). 

Accordingly, the composition of claim 56 is not eligible for patentability under 101.
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth in the rejection. 
Applicants argue the MEMPs (item a) are unnatural because the inventors found that expanded MPCs give rise to a subpopulation of cells called MEMPs “that retain multipotentiality (pg 2 of specification).” Applicants’ argument is not persuasive. Applicants have essentially acknowledged that MEMPs (a natural product) are simply a subpopulation of MPCs (a natural product) that “retain [a natural] multipotentiality”, i.e. MEMPs are a natural subpopulation of MCPs that retain a natural function. The fact that the subpopulation was unexpected does not make it unnatural. 
Applicants argue 2D culture of primary tissues generates unnatural cell types as evidenced by Boquest (2005) and Duggal (2009). Applicants’ argument is not persuasive. 
Applicants point to and Duggal as evidence that epigenetic changes in cellular phenotype occur in culture of MSCs. Applicants’ arguments are not persuasive. None of the changes described by the references are in the claims. Moreover, the changes are a matter of degree (also not claimed) as compared to the naturally occurring cells; the 
35 USC § 112 – Written Description
Claims 56-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is recited above. 
The specification does not provide written description for a composition comprising a) a cell population containing at least 10% STRO1bright, ALP- multipotent mesenchymal cells comprising a plurality of cells expressing VCAM1, wherein the STRO1bright cells are more primitive than STRO1dim cells and emit 4X increased fluorescence as compared to STRO1dim cells; b) STRO1dim cells; and c) 1,25D. Pg 13, lines 23-29, describes a cell population comprising at least 10% MEMPs (multipotent expanded mesenchymal precursors) that are STRO1bright, ALP- (alkaline phosphatase-negative). The specification suggests sorting using STRO1 and VCAM (CD106) (pg 47; dim cells or 1,25D as required in claim 56. Example 2 (pg 52) describes culturing STRO1bright and STRO1dim cells together but not culturing a population of at least 10% STRO1bright , ALP-, cells together with STRO1dim cells or 1,25D as required in claim 56. Example 6 (pg 55-56) teaches culturing STRO1bright cells using the method of Gronthos (2003) for 4 passages and obtaining 12.7% STRO1bright, ALP- cells (Fig. 14) but does not teach the cells express VCAM, culturing them with STRO1dim cells and 1,25D, or that the cells were more primitive than the STRO1dim cells, or emit 4X increased fluorescence as compared to STRO1dim cells as required in claim 56. Nowhere does the specification contemplate culturing a cell population containing at least 10% STRO1bright, ALP- cells with STRO1dim cells. Accordingly, the concept of culturing items a), b) and c) together as required in claim 56 is new matter. 
The concept of STRO1bright cells expressing at least 4X greater fluorescence than STRO1dim cells in claim 56 lacks written description. The annotated version of Fig. 1 provided 12/30-20 as exhibit 3 shows STRO1dim cells’ fluorescence ends at 62 while STRO1bright cells’ fluorescence begins at 240. However, 4 x 62 = 248, not 240. Moreover, there is not one indication that applicants contemplated defining when a cell was considered “STRO1bright” by comparing it to the upper edge of intensity of STRO1dim cells in Fig. 1. Accordingly, fluorescence of STRObright (240) is literally not 4X that of STROdim (62) as claimed, and the concept of using Fig. 1 to define STRO1bright cells is new matter.

35 USC § 112 - Enablement
Claims 56-67 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for composition comprising cells as described by Gronthos (1995) or Gronthos (2003) does not reasonably provide enablement for : 1) the amount of “brightness” or “dimness” essential to obtain the cells within the composition of claim 56 if they are different than those described by Gronthos (1995) or Gronthos (2003); 2) the methods required to obtain a cell population comprising: i) at least 10% STRO1bright ALP- MPCs; and ii) STRO1dim cells committed to a specific lineage if they are different than those of Gronthos (1995) or Gronthos (2003); or 3) how to use the composition of claim 56 if they are different than those of Gronthos (1995) or Gronthos (2003). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 1 is recited above. 
Applicants’ traversal of the restriction requirement in parent application 11/663563 states expanded multipotential MPCs (MEMPs) are those described by Gronthos and that 9.1% are STRO1bright, ALP-.
State of the art and unpredictability
Gronthos (Blood, 1995, Vol. 85, pg 929-940) aspirated cells from the bone marrow of humans (para bridging pg 929-930), sorted the cells for STRO-1 expression (pg 930, para bridging col. 1-2), and cultured the STRO-1 + sorted fraction at 104 to 5 x 4 cells /ml in serum replete medium for 14 days (pg 930, col. 2, “Serum-replete CFUF assay”). 
Gronthos (J. Bone & Mineral Res., 1999, Vol. 14, No. 1, pg 47-56) isolated trabecular bone samples from humans and cultured them in a-MEM, FCS, L-glut, and L-ascorbate-2-phosphate (pg 48, col. 2). The number of osteoblasts expressing STRO1 and ALP in single cell suspensions of the culture after 5-6 weeks (pg 50, para bridging col. 1-2). 
Gronthos (J. Cell Sci. May 1, 2003, Vol. 116, pg 1827-1835) aspirated cells from the bone marrow of humans (pg 1828, col. 1, “Subjects and cell culture”) (“BM mononuclear cells (BMMNC) were prepared as previously described (Gronthos and Simmons, Blood, 1995, Vol. 85, pg 929-940). Primary BMSSC [Bone marrow stromal stem cells or mesenchymal stem cells, see 1st line of the abstract of Gronthos 1995] cultures were established.......as previously described (Gronthos and Simmons. 1995)....... BMSSC clonal cell lines were generated........as described below...”). The brightness of STRO-1 expression was assessed (pg 1829, col. 2). The majority of cells in a population of STRO-1 + cells were STRO1dim cells with a proportion being STRO-1intermediate and a “small” subpopulation of STRO1bright cells. Fig. 1A (pg 1830) shows the distribution of STRO1dim, STRO1intermediate, and STRO1bright cells. Gronthos (2003) also sorted the cells for STRO1bright/VCAM-1 and cultured the STRO1bright /VCAM-1+ cells in serum replete medium for 14 days (pg 1828, col. 1, “Subjects and cell culture” “BMSSC clonal cell lines were generated by limiting dilution from day 14 colonies derived from STRO1bright/VCAM-1+ sorted cells as described below, following subculture in serum-replete medium for proliferation, RT-PCR, imunohistochemistry and developmental bright/VCAM-1 + cells cultured after 14 days were plated at a density of 1, 2, 3, 4, 5, or 10 cells/well (pg 1828, col. 2, “Fluorescence-activated cell sorting and limiting dilution assays”). 
Teachings in the specification and examples 
Pg 2, lines 25-28, states: “The present inventors have now made the surprising finding that ex vivo expanded MPCs give rise a sub population of progeny that retain multipotentiality. This subpopulation of MPC progeny is STRO1bright cells and is referred to herein as Multipotential Expanded MPC Progeny (MEMPs).” Pg 2, lines 25-28, fails to add anything to the definition of MPEPs by limiting the structure and/or function of MEMPs or define when STRO1 expression is “bright.” 
MPCs are described on pg 3, lines 4-7, ("[postnatal human bone marrow stromal cells (BMSSCs) or mesenchymal precursor cells (MPCs) have the capacity to regenerate a hematopoietic-supportive bone marrow organ and associated bone trabecular, when transplanted into immunocompromised mice.") and pg 14, lines 11-16, (”[a]s used herein, MPC are non-hematopoietic progenitor cells that are capable of forming large numbers of multipotential cell colonies," and that ”[i]n a preferred example of the present invention the MPC are positive for at least one marker selected from the group consisting of STRO1bright, VCAM-1 bright, THY-1 bright, CD146bright, and STRO2bright. 
Pg 13, lines 5-25, teaches: 
“When we refer to a cell as being "positive" for a given marker it may be either a low (lo or dim) or a high (bright, bri) expresser of that marker depending on the degree to which the marker is present on the cell surface, where the terms relate to intensity of 
“The term "bright", when used herein, refers to a marker on a cell surface that generates a relatively high signal when detectably labelled. Whilst not wishing to be limited by theory, it is proposed that "bright" cells express more of the target marker protein (for example the antigen recognised by STRO1) than other cells in the sample. For instance, STRO1bright cells produce a greater fluorescent signal, when labelled with a 20 FITC-conjugated STRO-1 antibody as determined by FACS analysis, than non-bright cells (STRO-lduWdim). Preferably, "bright" cells constitute at least about 0.1% of the most brightly labelled bone marrow mononuclear cells contained in the starting sample. In other embodiments, "bright" cells constitute at least about 0.1%, at least about 0.5%, at least about 1%, at least about 1.5%, or at least about 2%, of the most brightly labelled bone marrow mononuclear cells contained in the starting sample.” (pg 13, lines 15-25). 
It is noted that pg 56, lines 9-11, teaches “Figure 14, after 4 passages, whilst the proportion of cells expressing STRO-1 at high levels (and lacking appreciable levels of the TSSC marker, ALP) had dropped to 12.7%, these cultures still contained considerable numbers of STRO1bright cells  ALP- MEMPs”. While the expression of 
Example 1 (pg 50, lines 33-36) describes isolating mesenchymal precursor cells (MPC) from human bone marrow mononuclear cells that are STRO1bright/VCAM-1 (CD106)+ or STRO1bright/MUC-18 (CD146)+ as described by Gronthos (J. Cell Science, 2003, Vol. 116, pg 1827-1835). Gronthos 1995 describes isolating bone marrow aspirates from humans. “BM mononuclear cells (BMMNC) were prepared as previously described (Gronthos and Simmons, Blood, 1995, Vol. 85, pg 929-940). Primary BMSSC [Bone marrow stromal stem cells or mesenchymal stem cells, see 1st line of the abstract of Gronthos 1995] cultures were established........ as previously described (Gronthos and Simmons, 1995)........ BMSSC clonal cell lines were generated.........as described below...” (pg 1828, col. 1, “Subjects and cell culture”). Limiting dilution assays were performed with STRO1bright/VCAM-l+ sorted cells seeded at plating densities of 1, 2, 3, 4, 5, and 10 cells per well.... (pg 1828, col. 2, “Fluorescence-activated cell sorting and limiting dilution assays”). Pg 51, line 10 begins a discussion of the expression pattern of STRO1dim and STRO1bright populations. 
Example 2 (pg 52, line 8) describes the ability of STRO1dim and STRO1bright cells to differentiate when placed in culture conditions conducive to fat, bone, or cartilage formation. STRO1bright cells had increased capacity to form fat, bone and cartilage as compared to STRO1dim cells. 
Example 3 (pg 52, line 30) teaches culturing increasing percentages of STRO1birght MPCs with [less primitive] STRO1dim TSCC. “[I]n order to get a sustainable and efficient ex vivo population of unfractionated MPC derived cells the cultures require the presence bright cells within the population.” In other words, the presence of greater than 5% of STRO1bright cells within the population was essential for their expansion, i.e. the expansion of the STRO1bright cells. Further investigations relating to whether STRO1bright cells influenced proliferation of STRO1dim cells are discussed on pg 53, line 10 and 25; however, they do not make sense. In particular, they reference Fig. 7 which does not appear to have anything to do with STRO1dim cell proliferation. Fig. 6 (cited on pg 53, line 2) shows the higher proportion of STRO1dim cells were stimulated to increase the proliferation rates of STRO1bright cells, where more cells were shown to be undergoing at least 3 to 4 divisions, following the addition of greater than 5% STRO1bright cells. Figure 6 is described on pg 6, line 25. In short, STRO1bright cells were added to STRO1dim cells at a ratio of 
(A) 0 STRO1bright: 1x10s STRO1dim cells (0%); 
(B) 0.05 x 105 STRO1bright cells: 0.95x105 STRO1dim cells (5%); 
(C) 0.1x10s STRO1bright cells: 0.9x105 STRO1dim cells (10%); 
(D) 0.2 x 105 STRO1bright cells: 0.8x105 STRO1dim cells (20%); 
(E) 0.5 x 105 STRO1bright cells: 0.5x105 STRO1dim cells (50%). 
Example 4 (pg 54, line 9) describes culturing STRO1bright cells together with various reagents in an attempt to increase the proliferation of STRO1bright cells including 1a25 dihydroxyvitamin D3, PDGF, TNFalph, IL-1 beta, SDF1 alpha, which were found to enhance STRO1bright cells  cell numbers. 
Example 5 (pg 54, line 31) relates to "increasing proliferation of STRO1bright cells also increases the number of STRO1dim cells”; however, the example is unclear. The first sentence “The ability to enhance the proportion of STRO1bright cells cultured dim cells.” does not make sense. The second sentence is an incomplete thought: “For example STRO1bright Alk Phos+ cells (Figure 10B) a phenotype consistent with preosteoblastic cells (Gronthos et al., J Bone Miner Res. 14: 47-56, 1999....). The procedure followed in Example 5 cannot be determined, i.e. whether STRO1bright cells and STRO1dim cells were combined, or the percentage of each. It is unclear whether either of them had undergone any differentiation prior to being combined together or whether reagents such as 1 a25 dihydroxyvitamin D3, PDGF, TNFalph, IL-1 beta, SDF1 alpha were used for differentiation. It appears that Example 4 cultured pure STRO1bright cells in the absence of STRO1dim cells and the presence of 1a25 dihydroxyvitamin D3, PDGF, TNFalph, IL-1 beta, or SDF1 alpha. It is unclear whether Example 5 is describing how to culture pure STRO1bright cells and STRO1dim (in various percentages, or in a natural state) in the presence of 1a25 dihydroxyvitamin D3, PDGF, TNFalph, IL-1 beta, or SDF1 alpha. The example is too unclear to determine the specific protocols and reagents used in Example 5.
Example 6 (pg 55, line 34) in the instant application teaches: a) isolating human bone marrow, b) recovering MPCs by “MACS selection using the mAb STRO-1”, and c) “Theses [sic] cells” were plated at 1 x 104 cells/cm2 and cultured in serum replete medium to 80-90% confluence. After “4 passages [] the proportion of cells expressing STRO-1 at high levels (and lacking appreciable levels of TSCC marker, ALP) had dropped to 12.7%” (pg 56, lines 9-11). In this interpretation, “These cells” are interpreted to mean the “MACS positive fraction" expressing STRO-1 before sorting for STRO1bright cells. This rejection assumes “these cells” plated at 1 x 104 cells/cm2 and cultured to bright cells that go from 22.4% to 12.7%) (pg 56, lines 9-11) encompasses the “MACS positive fraction" expressing STRO-1 before or after sorting for STRO1bright. 
Rejections 
A) The specification does not enable those of skill to determine the amount of “brightness” or “dimness” essential to obtain the cells within the composition of claim 56 or if they are different than those described by Gronthos (1995) or Gronthos (2003). Fig. 1A of the specification shows the relative number of STRO1dim cells as starting from somewhere between 100 and 101 and ending near 102 in FITC intensity and STRO1bright cells as starting from just above 102 and ending near 104 in FITC intensity. 

    PNG
    media_image1.png
    238
    224
    media_image1.png
    Greyscale

Fig. 1 of Gronthos (1995) shows STRO-1 + cells expressing a range of STRO-1 intensities; however, the caption and text does not distinguish Fig. 1A, IB, and 1C, and the labels on the axes are blurry and cannot be read. Fig. 1 of Gronthos (2003) shows STRO1dull cells start at 0 and go to about 10, STRO1Intermediate cells start around 10 and go to almost 1000, and STRO1bright cells start just under 1000 and go to 10,000.
The specification provides a discussion for “positive” “high (bright, bri)” “low (lo or dim)” on pg 13, lines 5-25: 

“The term "bright", when used herein, refers to a marker on a cell surface that generates a relatively high signal when detectably labelled. Whilst not wishing to be limited by theory, it is proposed that "bright" cells express more of the target marker protein (for example the antigen recognised by STRO-1) than other cells in the sample. For instance, STRO1bright cells produce a greater fluorescent signal, when labelled with a 20 FITC-conjugated STRO-1 antibody as determined by FACS analysis, than non-bright cells (STRO-lduWdim). Preferably, "bright" cells constitute at least about 0.1% of the most brightly labelled bone marrow mononuclear cells contained in the starting sample. In other embodiments, "bright" cells constitute at least about 0.1%, at least about 0.5%, at least about 1%, at least about 1.5%, or at least about 2%, of the most brightly labelled bone marrow mononuclear cells contained in the starting sample.” (pg 13, lines 15-25). 
Overall, the line that defines STRO1dim or STRO1bright cells was unpredictable because Fig. 1 of the specification, Gronthos (1995), Gronthos (2003) each draw the bright cells in the composition of claim 56 if they are different than those described by Gronthos (1995) or Gronthos (2003). 
Specifically, the specification does not enable those of skill to determine the amount of “dimness” essential to obtain the STRO1dim TSCCs in the composition of claim 56 if they are different than those described by Gronthos (1995) or Gronthos (2003). The specification teaches: 
“TSCCs are considered to be committed to a particular cell or tissue lineage and are characterized as being STRO1dim cells. By "committed" we mean that cells are committed to a particular cell or tissue type but need not necessarily be terminally differentiated. A population of cells derived from MPCs expanded in the presence of for example FCS will include TSCCs committed to diverse lineages. Thus a proportion of TSCCs will be committed to say bone, a second proportion of TSCCs will be committed to adipocyte differentiation, and there will also be representative TSCCs of a plurality of different cell or tissue lineages. TSCCs tend to be committed to one cell or tissue lineage type, however they may be bi-potential, that is capable of further differentiation into one of two different cell or tissue types.” (pg 14, lines 11-20).
Overall, the line that defines STRO-1 “dimness” was unpredictable because Fig. 1 of the specification, Gronthos (1995), Gronthos (2003) are each different. dim TSCCs in the composition of claim 56 if they are different than those described by Gronthos (1995) or Gronthos (2003).
B) The specification does not enable those of skill to determine the methods required to obtain a composition comprising a cell population that has at least 10% of total number of cells are STRO1bright, ALP- MPCs (some of which express VCAM) as required in claim 56 or if they are different than those described by Gronthos (1995) or Gronthos (2003). 
Example 3 (pg 52, line 30) describes sorting STRO-1+ cells into STRO1bright cells  MPCs and [less primitive]  STRO1dim TSCC, and adding STRO1bright cells to STRO1dim cells at a ratio of 
(A) 0 STRO1bright: 1x105 STRO1dim cells (0%); 
(B) 0.05 x105 STRO1bright cells: 0.95x105 STRO1dim cells (5%); 
(C) 0.1x105 STRO1bright cells: 0.9x105 STRO1dim cells (10%); 
(D) 0.2 x 105 STRO1bright cells: 0.8x105 STRO1dim cells (20%); 
(E) 0.5 x 105 STRO1bright cells: 0.5x105 STRO1dim cells (50%). 
Figure 6 (pg 53, line 2) described on pg 6, line 25, of Example 3). Fig. 6 (cited on pg 53, line 2) shows the higher proportion of  STRO1dim cells stimulated the bright cells, where more cells were shown to be undergoing at least 3 to 4 divisions, following the addition of greater than 5% STRO1bright cells. 
“[I]n order to get a sustainable and efficient ex vivo population of unfractionated MPC derived cells the cultures require the presence of greater than 5% of STRO1bright cells within the population.” 
In other words, the presence of greater than 5% of STRO1bright cells within the population was essential for their expansion, i.e. the expansion of the STRO1bright cells. Further investigations relating to whether STRO1bright cells influenced proliferation of STRO1dim cells are discussed on pg 53, line 10 and 25; however, they do not make sense. In particular, they reference Fig. 7 which does not appear to have anything to do with STRO1dim cell proliferation. Accordingly, if the methods of Gronthos (1995) or Gronthos (2003) are inadequate to obtain the ratio in claim 56-58 and the amounts in claims 59-67, the specification does not adequately describe whether Example 3, i.e. sorting STRO-1+ cells into STRO1bright MPCs and STRO1dim TSCC and plating them at specific ratios and in specific amounts, is essential to obtain the ratio and amounts in claims 56-67. 
Example 6 (pg 55, line 34) in the instant application teaches: a) isolating human bone marrow, b) recovering MPCs by “MACS selection using the mAb STRO-1”, and c) “Theses [sic] cells” were plated at 1 x 104 cells/cm2 and cultured in serum replete medium to 80-90% confluence. After “4 passages [] the proportion of cells expressing STRO-1 at high levels (and lacking appreciable levels of TSCC marker, ALP) had dropped to 12.7%” (pg 56, lines 9-11). This enablement rejection assumes “Theses [sic] cells” plated at 1 x 104 cells/cm2 and cultured to 80-90% confluence (containing bright cells that go from 22.4% to 12.7%) (pg 56, lines 9-11) encompass the “MACS positive fraction" expressing STRO-1 + (before sorting for STRO1bright cells) or STRO1bright cells (after sorting for STRO1bright cells). Accordingly, if the methods of Gronthos (1995) or Gronthos (2003) are inadequate to obtain the ratio and amounts in claim 56, the specification does not adequately describe whether Example 6, i.e. plating the “MACS positive fraction" expressing STRO-1 + (before sorting for STRO1 bright) or STRO1bright cells  (after sorting for STRO1bright cells ) in serum-replete medium at 1 x 104 cells/cm2, and culturing them to 80-90% confluence such that STRO1bright cells go from 22.4% to 12.7%, is essential to obtain the ratio and amounts in claim 56. 
C) The specification does not enable those of skill to determine how to use the composition comprising a) a cell population that is at least 10% STRO1bright ALP- (some of which express VCAM), and b) STRO1dim cells in claim 56. Pg 31-45 teach using MEMPs and/or TSCCs to treat tissues. The teachings in the specification fail to provide adequate guidance how to use a composition comprising a) a cell population that is at least 10% STRO1bright ALP- (some of which express VCAM), and b) STRO1dim cells to treat tissue, to make any specific cell type, or to make any complex tissue type, e.g. a joint, femur, mandible. While Example 2 (pg 52, line 8) describes the ability of  STRO1dim and STRO1bright cells to differentiate when placed in culture conditions conducive to fat, bone, or cartilage formation. STRO1bright cells had increased capacity to form fat, bone and cartilage as compared to STRO1dim cells; however, the STRO1bright cells in Example 2 are not necessarily the STRO1bright cells ALP- cells in the composition claimed and are not the STRO1dim cells in the composition claimed. Furthermore, the mere ability of a cell population to have the capacity to form cells of bright but not ALP in Fig. 14. Therefore, it would have required those of skill undue experimentation to determine how to use the composition of claim 56 if they are different than those described by Gronthos (1995) or Gronthos (2003). 
D) The specification fails to enable those of skill to determine how to make and/or use a composition comprising a) a cell population that is at least 10% STRO1bright ALP- (some of which express VCAM), and b) STRO1dim cells committed to a particular lineage as required in claim 56. The specification and the art at the time of filing fail to provide adequate guidance for those of skill to make any STRO1dim cells as required in claim 56 by teaching what they consider STRO1dim TSCCs committed to a particular lineage. While the specification makes the suggestion to repair tissue using the compositions, the specification and the art at the time of filing fail to provide adequate guidance that a composition comprising a) a cell population that is at least 10% STRO1bright ALP- (some of which express VCAM), and b) STRO1dim cells actually can repair any tissue in a subject. In particular, the specification does not having working examples of using the composition claimed (or the elements making up the composition alone) to repair tissue. Without such guidance, it would have required those of skill undue experimentation to determine how to make and/or use such compositions to repair tissue. Furthermore, the specification and the art at the time of filing fail to teach bright ALP- (some of which express VCAM), and b) STRO1dim cells to conduct further research. Given the teachings in the specification and the art at the time of filing, applicants fail to adequately teach how to make and/or use a composition comprising a) a cell population that is at least 10% STRO1bright ALP- (some of which express VCAM), and b) STRO1dim cells to treat disease in vivo or for further research in vitro, and it would have required undue experimentation to do so.
Response to arguments
Applicants argue the annotated version of Fig. 1 provided 12/30-20 as exhibit 3 shows STRO1dim cells’ fluorescence ends at 62 while STRO1bright cells’ fluorescence begins at 240. Applicants’ argument is not persuasive. 4 x 62 = 248, not 240. Moreover, there is not one indication that applicants contemplated defining when a cell was considered “STRO1bright” by comparing it to the upper edge of intensity of STRO1dim cells in Fig. 1. Accordingly, fluorescence of STRObright (240) is literally not 4X that of STROdim (62) as claimed, and the concept of using Fig. 1 to define STRO1bright cells is new matter.

Indefiniteness
Claims 56-67 remain rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The metes and bounds of what applicants consider the amount of “brightness” or “dimness” essential to obtain the cells within the composition of claim 56 cannot be 0 and 101 and ending near 102 in FITC intensity and STRO1bright cells as starting from just above 102 and ending near 104 in FITC intensity. 

    PNG
    media_image1.png
    238
    224
    media_image1.png
    Greyscale

Fig. 1 of Gronthos (1995) shows STRO-1+ cells expressing a range of STRO-1 intensities; however, the caption and text does not distinguish Fig. 1A, IB, and 1C, and the labels on the axes are blurry and cannot be read. Fig. 1 of Gronthos (2003) shows STRO1dull cells start at 0 and go to about 10, STRO1Intermediate cells start around 10 and go to almost 1000, and STRO1bright cells start just under 1000 and go to 10,000. 
The annotated version of Fig. 1 provided 12/30-20 as exhibit 3 shows STRO1dim cells’ fluorescence ends at 62 while STRO1bright cells’ fluorescence begins at 240. not 4 x 62 = 248, not 240. Moreover, there is not one indication that applicants contemplated defining when a cell was considered “STRO1bright” by comparing it to the upper edge of intensity of STRO1dim cells in Fig. 1. 
The specification provides a discussion for “positive” “high (bright, bri)” “low (lo or dim)” on pg 13, lines 5-25: 

“The term "bright", when used herein, refers to a marker on a cell surface that generates a relatively high signal when detectably labelled. Whilst not wishing to be limited by theory, it is proposed that "bright" cells express more of the target marker protein (for example the antigen recognised by STRO-1) than other cells in the sample. For instance, STRO1bright cells produce a greater fluorescent signal, when labelled with a 20 FITC-conjugated STRO-1 antibody as determined by FACS analysis, than non-bright cells (STRO-lduWdim). Preferably, "bright" cells constitute at least about 0.1% of the most brightly labelled bone marrow mononuclear cells contained in the starting sample. In other embodiments, "bright" cells constitute at least about 0.1%, at least about 0.5%, at least about 1%, at least about 1.5%, or at least about 2%, of the most brightly labelled bone marrow mononuclear cells contained in the starting sample.” (pg 13, lines 15-25) 
Overall, the line that defines STRO1dim or STRO1bright cells was unpredictable because Fig. 1 of the specification, Gronthos (1995), Gronthos (2003) each draw the dim or STRO1bright cells in the composition of claim 56. 
Specifically, the metes and bounds of the amount of “dimness” essential to obtain the STRO1dim TSCCs in the composition of claim 56 cannot be determined. The specification teaches: 
“TSCCs are considered to be committed to a particular cell or tissue lineage and are characterized as being STRO1dim cells. By "committed" we mean that cells are committed to a particular cell or tissue type but need not necessarily be terminally differentiated. A population of cells derived from MPCs expanded in the presence of for example FCS will include TSCCs committed to diverse lineages. Thus a proportion of TSCCs will be committed to say bone, a second proportion of TSCCs will be committed to adipocyte differentiation, and there will also be representative TSCCs of a plurality of different cell or tissue lineages. TSCCs tend to be committed to one cell or tissue lineage type, however they may be bi-potential, that is capable of further differentiation into one of two different cell or tissue types.” (pg 14, lines 11-20). 
Overall, the line that defines STRO1 “dimness” was unpredictable because Fig. 1 of the specification, Gronthos (1995), Gronthos (2003) are each different. Furthermore, the discussion on pg 14 of the specification is so broad as to be meaningless as it encompasses any cell that is committed to diverse lineages, and it does not distinguish 
The metes and bounds of what applicants consider STRO1dim cells “committed to neural, fat, cartilage…” lineages in claim 56 are unclear. The specification and the art at the time of filing do not draw the line of when that are STRO1dim cells are committed to being neural, fat, cartilage… lineages. Accordingly, those of skill would not be able to determine when they were infringing on the claims.
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth in the rejection. Applicants’ arguments do not address the metes and bounds of when STRO1 dim cells are “committed to a lineage of tissue or cell type” as required in claim 56. 
Claim Rejections - 35 USC § 102
Withdrawn rejection 
The rejection of claims 56-67 under pre-AIA  35 U.S.C. 102b as being anticipated by Gronthos (Blood, 1995, Vol. 85, pg 929-940) has been withdrawn because Gronthos (1995) did not teach using 1α, 25-dihydroxyvitamin D3 (1,25D) as required in claim 1. 
The rejection of claims 56-67 under pre-AIA  35 U.S.C. 102b as being anticipated by Gronthos (J. Cell Sci. May 1, 2003, Vol. 116, pg 1827-1835) has been withdrawn because Gronthos (2003) did not teach using 1,25D as required in claim 1. 
Other considerations
bright cells from bone marrow, testing for alkaline phosphatase expression, and culturing STRO1bright cells with 1,25D; however, Gronthos (1994) did not teach culturing STRO1bright, ALP- cells with STRO1dim cells and/or 1,25D as required in claim 56. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Gronthos (1995) aspirated cells from the bone marrow of humans (pg 4165, col. 1, “Subjects”), sorted the cells for STRO-1 expression (pg 4165, “FACS”), and cultured the STRO-1 + sorted fraction at 104 to 5 x 104 cells /ml in serum replete medium for 14 days (pg 930, col. 2, “Serum-replete CFU-F assay”) which is equivalent to Example 6 in the instant application. The STRO1 + fraction cultured described by Gronthos (1995) inherently has the structures/functions as those cultured Example 6 and now claimed because they were made by the exact same method. More specifically, the 104 to 5 x 104 cells/ml STRO-1 + cells cultured by Gronthos (1995) inherently contain i) at least 10%, 20% or 50% STRO1bright ALP- cells, some of which express VCAM1, are more primitive than STRO1dim, and emit at least 4X as much fluorescence than STRO1dim using FACS analysis; and ii) STRO1dim TSCCs committed to a lineage as required in claims 56-58 because they were isolated from bone marrow, sorted for STRO1, and put into serum-deplete culture which are the exact same steps described by applicants in Example 6. 
The 104 to 5 x 104 cells/ml cultured in serum-replete medium for 14 days described by Gronthos (1995) inherently contain at greater than 5 x 106, 107, or 109 cells as required in claim 59-67 because the 104 to 5 x 104 cells/ml STRO-1 + cells cultured by Gronthos inherently expanded to 5 x 106, 107, or 109 cells over 14 days as evidenced by their continued growth (see discussion of “serum-deprived conditions” starting on pg 932, col. 1). It is noted: the starting culture at a concentration of 104 to 5 x 4 cells/ml described by Gronthos was greater than 5 x 106 cells as required in claims 59-61 if more than 500 ml cell culture existed. 
Gronthos (1995) did not culture the STRO1bright ALP-/ STRO1dim cells with 1,25D as required in claim 56. 
However, Gronthos 1994 cultured STRO1bright cells with 1,25D. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture STRO1bright cells using the method of Gronthos using 1,25D. Those of ordinary skill in the art at the time of filing would have been motivated to stimulate oseocalcin production (pg 4168, col. 2 of Gronthos 1994) for the purpose of osteogenic differentiation. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

B) Claims 56-67 are rejected under pre-AIA  35 U.S.C. 103a as being unpatentable over Gronthos (J. Cell Sci. May 1, 2003, Vol. 116, pg 1827-1835) in view of Gronthos (Blood, 1994, Vol. 84, pg 4164-4173).
Gronthos (2003) aspirated cells from the bone marrow of humans (pg 1828, col. 1, “Subjects and cell culture”) (“BM mononuclear cells (BMMNC) were prepared as previously described (Gronthos and Simmons, Blood, 1995, Vol. 85, pg 929-940). Primary BMSSC [Bone marrow stromal stem cells or mesenchymal stem cells, see 1st line of the abstract of Gronthos 1995] cultures were established....... as previously described (Gronthos and Simmons, 1995)........ BMSSC clonal cell lines were generated....... as described below...”) which is equivalent to Step a) in Example 6. 
dull cells with a proportion being STRO1Intermediate and a “small” subpopulation of STRO1bright cells. Fig. 1A (pg 1830) shows the distribution of STRO1dull, STRO1intermediate, and STRO1bright cells, which is equivalent to step b) in Example 6. 
Gronthos (2003) sorted the cells for STRO1bright (pg 1828, col. 1, “Subjects and cell culture” “BMSSC clonal cell lines were generated by limiting dilution from day 14 colonies derived from STRO1bright/VCAM-1+ sorted cells as described below, following subculture in serum-replete medium for proliferation, RT-PCR, imunohistochemistry and developmental studies.”) which is equivalent to steps b) and c) in Example 6. 
Gronthos (2003) cultured the STRO1bright cells in serum replete medium for 14 days (same citation in the paragraph above), which is equivalent to step d) in Example 6. 
The STRO1bright cells cultured by Gronthos (2003) inherently have the same structures/functions as those cultured Example 6 and in claim 56 because they were made by the exact same method. 
Gronthos (2003) did not culture the STRO1bright ALP-/ STRO1dim cells with 1,25D as required in claim 56. 
However, Gronthos 1994 cultured STRO1bright cells with 1,25D. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture STRO1bright cells using the method of Gronthos using 1,25D. Those of ordinary skill in the art at the time of filing would have been motivated to stimulate 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632